Name: Commission Regulation (EEC) No 245/90 of 30 January 1990 amending Regulation (EEC) No 3944/89 laying down detailed rules for applying the supplementary trade mechanism to fresh fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 No L 27/ 14 Official Journal of the European Communities 31 . 1 . 90 COMMISSION REGULATION (EEC) No 245/90 of 30 January 1990 amending Regulation (EEC) No 3944/89 laying down detailed rules for applying the supplementary trade mechanism to fresh fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 3944/89 (2) laid down detailed rules for applying the supplementary trade mechanism, termed 'SIM' below, to fresh fruit and vegetables ; whereas that Regulation lists in the Annex the Spanish authorities delegated to issue the exit document under Article 5 of Regulation (EEC) No 3210/89 ; whereas, since a number of errors were made in transmis ­ sion, the Annex to Regulation (EEC) No 3944/89 should be corrected : Article 1 The Annex to Regulation (EEC) No 3944/89 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 312, 27. 10 . 1989, p. 6. 2) OJ No L 379, 28 . 12. 1989, p. 20. 31 . 1 . 90 Official Journal of the European Communities No L 27/ 15 ANNEX 'ANNEX I. Agencies authorized to issue exit documents during periods II and III where Article 4 applies 46700CENTROS DEL SOIVRE Algeciras Muelle del Navio Tel . 96/286 45 83 GijÃ ³n Libertad 1 0 33206 Tel . 956/65 66 21 , 65 48 06 Tel. 985/35 43 43 Granada Mercagranada Tel. 958/26 43 33 Granada Recogidas 12 18002 Tel. 958/26 14 52 Huelva Alicante Orense 4 03003 Tel . 22 71 39 Almeria General Ramayo 9 04004 Tel . 951 /23 79 11 , 23 36 07 Badajoz Ronda del Pilar 4 06002 Tel . 924/23 31 46 Barcelona HernÃ ¡n Cortes 1 21001 Tel . 955/24 81 85, 25 99 26 IrunTorreÃ ³n EstaciÃ ³n MarÃ ­tima Internacional 1 08004 Estaciones de Camiones Tel. 943/62 57 83Tel . 93/301 66 40, 301 61 38, 317 09 99 Bilbao Irun Iparralde  Edificio Kostorbe  20300   Tel. 943/62 02 66 Mazarrero 31 48009 Tel . 94/423 54 21 , 423 53 91 Burgos Aduana de Burgos C.N. 1 Tel . 94/21 97 52 Cadiz Irun Laboratorio Tel. 943/63 01 71 Laboratorio Soivre Madrid Edificio Gefidoks c/ Alcarria Coslada (Madrid)Plaza 3 carabelas 5 1104 Tel. 91 /205 57 24, 672 76 20 Tel . 956/22 11 61 , 22 11 52 Canfranc La CoruÃ ±a San Andres 143 15003Fernando: el CatÃ ³lico 9 Tel . 974/37 33 95 Tel. 981 /22 54 34, 22 69 18 Cartagena Alfonso XIII, 3 30201 La Junquera Tel . 972/54 06 45 MalagaTel . 968/50 17 48, 50 53 78 EstaciÃ ³n MarÃ ­tima del Puerto 1 Tel. 952/21 34 27Cartagena Muelle MotrilTel . 966/50 53 78 Estaciones de Camiones Tel. 958/60 50 58CastellÃ ³n Huerto de Has 1 12002 Tel . 964/22 39 86, 22 38 12 Murcia Puerta Nueva 16 30001 Tel. 968/24 44 12, 24 44 16 NoaÃ ­n Edificio de la Aduana Tel . 948/31 84 62 Palam6s Fito CastellÃ ³n Muelle Tel . 964/21 54 38, 21 20 10 Gandia Estacion de Camiones Tel. 96/289 03 26 Gandia FF. CC. (Ferrocarril) Tel. 972/52 25 26 Tel. -96/286 58 69 Palma de Mallorca Muelle Viejo 19 07000Gandia GermanÃ ­as 38 Tel. 971 /72 31 67 No L 27/ 16 Official Journal of the European Communities 31 . 1 . 90 Port-Bou Tel . 972/39 03 33 Salamanca  Ciudad Rodrigo AdministraciÃ ³n de Hacienda Carretera de BÃ ©jar 37800 Tel . 923/46 23 62, 46 02 05 Santander Antonio Lopez 24 39009 Tel. 942/22 87 82 Sevilla Republica Argentina 14 41011 Tel. 954/27 35 43, 27 67 97 Tarragona Rambla Nueva 3 43003 Tel . 977/23 24 32 Valencia Muelle Tel . 96/323 08 29 Valencia Pintor Sorolla 3 46002 Tel . 96/351 98 01 Vigo Estacion Maritima Muelle TrasatlÃ ¡nticos-Puerto Tel . 986/22 26 61 , 22 26 62 Vilamalla Edificio Sedfisa 17469 Tel . 972/54 06 44, 52 54 11 , 52 54 19 Zaragoza Bret6n 9 50005 Tel . 976/35 06 30 II . Agencies authorized to issue exit documents during period III where Article 5 applies Oviedo Pza. de Espana s/n (33071 ) Tel . 985/24 20 42, 24 20 28 Telefax 985/27 24 10 Palma de Mallorca c/ Ciudad de QuerÃ ©taro, edif. multiple Tel. 971 /46 50 12, 46 62 61 , 46 53 62 Telefax 971 /46 69 35 San Sebastian c/ Guetaria, 2 triplicado (20071 ) Tel . 943/41 12 03, 42 07 99, 42 37 12 Telefax 943/42 68 36 Santander c/ Rodriguez, 5 (39071 ) Tel . 942/22 06 01 Telefax 942/3 1 04 64 (manual) Sevilla Pza. de Espana-Puerta Navarra (41071 ) Tel . 954/23 35 84, 23 52 57, 23 34 23 Telefax 954/23 21 38 Valencia c/ Pascual y GenÃ ­s, 1 (46071 ) Tel . 96/351 90 47, 351 99 60, 351 30 70 Telefax 96/351 18 24 Valladolid c/ Jesus Rivero Meneses, 2 (47071 ) Tel . 983/33 75 48 , 33 93 21 Telefax 983/34 37 67 Vigo Pza. de Compostela, 29 (36071 ) Tel . 986/43 34 00, 43 40 83 Telefax 986/43 20 48 Zaragoza c/ Coso, 42 (50071 ) Tel . 976/22 61 61 , 22 22 70 Telefax 976/21 63 67' 1 . DirecciÃ ³n General de Comercio Exterior P. de la Castellana, 162 Plantas 4', 5" y 6" Secretaria de Estado de Comercio Ministerio de Economia y Hacienda Tel . 91 /259 15 72 Telefax 91 /457 07 38 2. Direcciones territoriales y provinciales de eco ­ nomÃ ­a y comercio : Alicante Rambla Mendez Nunez, 4 (03071 ) Tel . 965/20 11 47, 21 41 78 Telefax 965/20 31 66 Almeria c/ Hermanos Machado, s/n (04071 ) Tel . 951 /24 38 88 , 24 34 76 Telefax 951 /25 85 48 Barcelona Avda. Diagonal, 631 (08071 ) Tel . 93/339 75 00, 339 50 00 Telefax 93/4 11 19 96 Bilbao P °. Federico Moyua, 3-1 edif. Hda. Tel. 94/415 53 00, 415 53 05 Telefax 94/4 16 52 97 CastellÃ ³n c/ Trinidad, 14 (12071 ) Tel . 964/21 58 08 , 24 17 33 Telefax 964/20 60 56 Malaga Avda. de la Aurora, 467 (29071 ) Tel . 952/33 42 58 , 33 42 62 Telefax 952/34 63 89 Murcia P °. Alfonso X, 6 (30071 ) Tel . 968/23 94 58 , 23 93 62 Telefax 968/23 46 53